Citation Nr: 0215684	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of fibrositis of the right sacroiliac.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946 
and from November 1950 to March 1952.
This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Residuals of fibrositis of the right sacroiliac are 
manifested by chronic low back pain and moderate limitation 
of motion of the lumbar spine.


CONCLUSION OF LAW

The schedular criteria for a rating of 20 percent, and no 
higher, for residuals of fibrositis of the right sacroiliac 
are met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 § 4.71a, 
Diagnostic Codes 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1954, the veteran was assigned a noncompensable 
(zero percent) rating for residuals of fibrositis of the 
right sacroiliac effective from March 1952.  The 
noncompensable (zero percent) rating has remained in effect 
to the present.  

The veteran contends that his service-connected lumbar 
disability is more severe than currently evaluated, and that 
an increased rating should be assigned.  After a review of 
the evidence, the Board finds that the evidence does support 
the veteran's contentions.

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).

I.  Increased Evaluation for Residuals of Fibrositis of the 
Right Sacroiliac

The veteran is currently rated as noncompensable (zero 
percent) for fibrositis of the right sacroiliac under 
Diagnostic Codes 5299-5295.  When an unlisted condition is 
encountered it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical localization, and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2001).  The veteran's 
service-connected back injury has been evaluated under 
Diagnostic Code 5299-5295 as analogous to lumbosacral strain.

Lumbosacral strain is assigned a disability rating in the 
Schedule under Diagnostic Code 5295.  Severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion is given a 40 percent rating.  A 20 percent rating is 
assigned with muscle spasm on extreme forward bending in 
standing position, loss of lateral spine motion, unilateral, 
in standing position.  A 10 percent rating is assigned with 
characteristic pain on motion.  A noncompensable (zero 
percent) rating is given for lumbosacral strain with only 
slight subjective symptoms.  See 38 C.F.R. Part 4 § 4.71a, 
Diagnostic Code 5295 (2001).  
Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 40 percent rating when severe, a 
20 percent rating when moderate, and a 10 percent rating when 
slight.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

VA treatment reports show complaints of chronic low back pain 
in March and October 1998.  

In the October 1999 VA examination report, the veteran 
complained of stiffness in the morning and daily sharp low 
back pain which was non-radiating in nature and aggravated by 
lifting heavy objects.  The examiner stated that the veteran 
had a loss of lumbar lordosis, poorly developed paraspinal 
muscles, and increased pain with touching of multiple areas 
of the lumbar and thoracic spine.  The veteran's range of the 
motion was listed as flexion - 40 degrees, extension - 5 
degrees, and lateral bending - 10 degrees.  It was noted in 
the examination report that the veteran exhibited pain on 
motion at any range.  The examiner referenced a September 
1999 examination report with revealed spurs on multiple areas 
consistent with degenerative joint disease of the lumbar 
spine.  The examiner stated that the veteran suffered from 
spondylosis of the lumbar spine causing pain and decreased 
spinal range of motion due to initial trauma that occurred 
during active duty.   

In an April 2000 VA examination report, the veteran 
complained of chronic low back pain, stiffness in the 
morning, trouble bending over, and leg cramps.  The examiner 
noted a few trigger points over the veteran's paraspinal 
muscles of the lower back and in the upper region of his 
right buttock and sacroiliac area.  The veteran's range of 
motion was listed as a flexion of 40 degrees.  The examiner 
stated that the veteran had decreased flexion and 
hyperextension due to pain but no evidence of radiculopathy 
of the lumbar spine.  It was noted that the veteran had weak 
abdominal muscles and some difficulty with toe and heel 
walking due to weak muscles.  The April 2000 x-ray report 
showed a diagnosis of osteoporosis and bony spurring along 
the anterior aspect of the bodies of L3 and L4 with 
significant narrowing of the intervertebral disc over L2-3, 
L3-4, L4-5, and L5-S1.  Another x-ray report stated that the 
sacroiliac joints were within normal limits except for 
demineralization of visualized bones.
Under Diagnostic Code 5295, the veteran has exhibited the 
criteria to receive a 10 percent disability rating.  The 
October 1999 and April 2000 VA examination reports both state 
that the veteran has characteristic pain on motion.  However, 
the veteran cannot receive a 20 percent rating under 
Diagnostic Code 5295 because competent medical evidence does 
not show that he suffers from muscle spasm on extreme forward 
bending as well as unilateral loss of lateral motion in a 
standing position. See 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2001). 

While the veteran does not merit a rating in excess of 10 
percent under Diagnostic Code 5295, his lumbar spine 
limitation of motion is sufficiently limited as to warrant a 
20 percent rating under Diagnostic Code 5292.  As noted 
above, the veteran's range of motion was listed as flexion - 
40 degrees, extension - 5 degrees, and lateral bending - 10 
degrees in the October 1999 VA examination report.  This 
amount of limitation of motion is classified as moderate and 
warrants a 20 percent rating under Diagnostic Code 5292.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).   
 
Diagnostic Code 5295, for lumbosacral strain, includes 
limitation of motion as a rating criterion.  It would not be 
appropriate to assign separate ratings for both limitation of 
motion and lumbosacral strain.  See 38 C.F.R. § 4.14; cf. 
Esteban v. Brown, 6 Vet App 259 (1994) (veteran entitled to 
combine separate 10 percent ratings when none of the 
symptomatology is duplicative or overlapping, but rather is 
distinct and separate: disfigurement, painful scars, and 
muscle damage resulting in functional limitation).  
Therefore, the veteran should receive the higher 20 percent 
rating for his lumbar disability under Diagnostic Code 5292.

Other diagnostic codes for the spine, which might provide for 
a higher disability rating, are not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295.  It is 
not contended or shown that the veteran's service-connected 
disability includes ankylosis or fracture of the spine, or 
intervertebral disc syndrome.  The Board notes that the 
rating criteria for Diagnostic Code 5293 were changed, 
effective September 23, 2002.  See 67 Fed. Reg. 54345 et seq.  
This change does not affect the veteran's claim, as his 
service-connected low back disability is not rated under that 
diagnostic code and his April 2000 VA examination report 
states that there is no evidence of radiculopathy of the 
lumbar spine.  

The Board has also considered whether a higher disability 
evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), on the basis of 
limitation of function due to pain.  Such considerations 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the evidence does not support a disability 
evaluation higher than 20 percent based on limitation of 
function due to pain, under DeLuca.  The veteran's lumbar 
disability was manifested primarily by complaints of chronic 
low back pain and stiffness. Lumbar spine range of motion 
test results were recorded in the October 1999 and April 2000 
VA examination reports.  These showed only moderate 
limitation of range of motion in the lumbar spine.  There was 
no objective indication of weakness, incoordination or excess 
fatigability on use, even with consideration of 38 C.F.R. 
§§4.40, 4.45 and 4.59.  Competent medical evidence does not 
show that the veteran suffers from severe limitation of 
motion, which does not support the assignment of a rating in 
excess of 20 percent under Diagnostic Code 5292.  The Board 
concludes that the veteran's lumbar disability more nearly 
approximates a 20 percent rating under Diagnostic Code 5292 
for moderate limitation of motion of the lumbar segment of 
the spine.   See Diagnostic Codes 5292, 5295 (2001); 38 
C.F.R. § 4.7 (2001).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.   
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, the record does not 
indicate that the veteran's service-connected back disability 
has required frequent hospitalization or caused marked 
interference with his employment.

The Board finds the evidence shows that a 20 percent rating 
for residuals of fibrositis of the right sacroiliac is 
warranted.

II. VCAA

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for residuals of 
fibrositis of the right sacroiliac.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  
Moreover, the veteran has been afforded multiple VA 
examinations in order to ascertain the current severity of 
his venous disability.  The Board finds that VA's duty to 
assist the claimant under applicable provisions has been 
satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  In this regard, the RO sent the veteran a 
Supplemental Statement of the Case in April 2002, which 
notified the veteran of the type of evidence necessary to 
substantiate his claims.  It also informed him that it would 
assist in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

The Board also notes that this case differs from Quartuccio, 
in which the Court vacated and remanded the Board's decision 
for VA to obtain additional records, i.e., Social Security 
records, and noted that communications from VA did not meet 
the standard subsequently erected by the VCAA, in that they 
did not specify who is responsible for obtaining which 
evidence.  In this case, there is no additional development 
needed.  Consequently, if there is any defect in the notice 
required by the VCAA, the veteran would not be prejudiced in 
this instance.  Moreover, the Board finds that VA's duties to 
assist the claimant and to notify him of the evidence 
necessary to substantiate his claim has been satisfied.



ORDER

A schedular 20 percent, but no greater than 20 percent, 
rating for residuals of fibrositis of the right sacroiliac is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

